{¶ 63} I concur in the majority's analysis and disposition of Appellant's fourth assignment of error.
 {¶ 64} I respectfully dissent from the majority's disposition of Appellant's first three assignments of error.
 {¶ 65} Unlike the other instances of unlawful sexual contact and sexual conduct committed by the Appellant, the circumstances surrounding the gross sexual imposition charge in Count Four do not demonstrate S.P.'s will was overcome by fear or duress because of the inherent coercion in parental authority. The act precipitating Count Four did not involve any willful act or consent on the part of S.P. S.P. did not allow the contact to occur due to fear or duress on her part. Because Appellant did not engage in any contact other than the sexual contact necessary for the offense itself, and there was no evidence the victim's will was overcome by any contemporaneous subtle or psychological force or coercion, I find the evidence insufficient to support the conviction for gross sexual imposition. Although Appellant's act amounted to sexual imposition, the force or threat of force element necessary to elevate the offense to gross sexual imposition was missing. *Page 1